ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
In the motion for rehearing our attention is for the first time called to a fatal variance in the name of the owner of the burglarized house as alleged in the indictment and as proven on the trial. The indictment sets out the name of A. F. Houston. The statement of facts shows the name of the owner of the house to- be J. F. Houston. The variance is fatal. See Branch’s Ann. Tex. P. C., Sec. 460; English v. State, 18 S. W. *5094; Williams v. State, 49 Tex. Cr. R. 105, 90 S. W. 876; Willis v. State, 24 Tex. Cr. App. 487, 6 S. W. 200; Webb v. State, 39 Tex. Cr. R. 584, 47 S. W. 356; 23 Tex. Jur., page 686.
The motion for rehearing is granted, the opinion of affirmance is set aside, and the judgment of the trial court is now reversed and the cause remanded.